Citation Nr: 0430520	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-07 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
ulcer, duodenal, currently evaluated at 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
bilateral pes planus (flat feet), currently evaluated at 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
January 1959.  This case comes properly before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Wichita, Kansas (RO).


FINDINGS OF FACT

1.  The veteran's service-connected ulcer, duodenal, is not 
currently active, but when symptomatic is manifested by mild 
symptoms such as vomiting, occasional diarrhea, and 
occasional constipation.

2.  The veteran's service-connected bilateral pes planus 
(flat feet), is manifested by soreness and stiffness upon 
standing or walking, and relieved by soaking and resting the 
feet.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for service-connected ulcer, duodenal, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2004).

2.  The criteria for a disability evaluation in excess of 10 
percent for service-connected bilateral pes planus (flat 
feet) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in June 2002 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination, 
and one was accorded him in June 2002.  The veteran was asked 
to advise VA if there was any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  VA did not specifically ask for 
all evidence in the veteran's possession.  The veteran, 
however, by failing to reply to requests for information 
about any additional evidence not of record, has stated sub 
silentio that he neither has nor knows of any further 
pertinent evidence.  Hence, no evidence has been lost to the 
record, and there is no failure to assist the veteran simply 
because VA did not explicitly ask him to submit all evidence 
in his possession.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  He was also advised what evidence VA had requested, 
and notified in a statement of the case what evidence had 
been received.  There is no indication that any pertinent 
evidence was not received.  Thus, VA's duty to assist has 
been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule (Rating Schedule) for Rating 
Disabilities.  38 C.F.R. Part 4 (2004).  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Although the regulations do not give 
past medical reports precedence over current findings, the 
Board is to consider the veteran's medical history in 
determining the applicability of a higher rating for the 
entire period in which the appeal has been pending.  Id.; 
Powell v. West, 13 Vet. App. 31, 34 (1999).  

Service medical and clinical records show a diagnosis of, and 
treatment on several occasions for, duodenal ulcers, without 
obstruction.  The veteran was treated for this condition 
throughout service.  In a Report of Medical Examination dated 
in December 1958, it was noted that the veteran was also 
diagnosed with "weakness intrinsic muscles, both feet."   
He received no fewer than 20 treatments for mild pes planus 
with weak intrinsic muscles between October and December 
1958.   In December 1958, the veteran was given exercises to 
continue independently and ordered to not engage in 
"prolonged walking or standing (over 45 minutes)," until 
February 1959.

In June 2002, the veteran underwent a VA examination for his 
duodenal ulcer.  He reported that he experienced occasional 
vomiting, but only during times of acute bowel obstruction.  
He indicated that he had occasional diarrhea and occasional 
constipation.  The VA examiner noted that the veteran had 
been admitted to the VA hospital for a partial bowel 
obstruction, but that this was more likely secondary to a 
previous self-inflicted gunshot wound.  The veteran further 
reported that he had no circulatory disturbances after meals, 
and also had not had any hypoglycemic reactions.

Upon physical examination, the examiner noted that the 
veteran, "has no current active disease but he did in the 
past have a confirmed duodenal ulcer in 1957 per upper 
gastrointestinal series and later had evidence of complete 
healing."  The examiner noted that the veteran had 
experienced no weight gain or loss, there were no signs of 
anemia, and that the veteran denied any pain.  The veteran 
had "mild epigastric tenderness," his abdomen was soft, and 
there was no rebound and no guarding.  Bowel tones were 
normoactive.

X-rays taken of the veteran's abdomen and pelvis showed 
multiple contiguous 10-millimeter transaxial images of these 
areas.  The liver, gallbladder and spleen were unremarkable, 
and adrenal glands were normal in size and configuration.  
Surgical absence of the left kidney and an apparently normal 
right kidney were shown.  Bowel loops appeared without 
evidence of obstruction with asymmetry to the rectus muscles 
being more developed on the right than the left, particularly 
involving the anterior rectus muscle.  There was slight 
enlargement of several loops of small bowel, measuring only 
to 2.42 centimeters (cm) in diameter.  There was no contrast 
seen in the colon, and no ascites were present.  There was no 
pneumoperitoneum.  Fecal matter was seen within the 
descending colon, the sigmoid colon and in the rectum.  The 
urinary bladder was "incompletely distended."  The examiner 
also identified a nasogastric tube.

The examiner's impression of the veteran's condition 
confirmed a history of duodenal ulcer while the veteran was 
on active duty and noted that, by the veteran's history, he 
continued, "to have problems."  "By clinical history and 
physical there is no residual.  [The veteran] currently just 
takes [an over-the-counter medication]."  The veteran was 
not taking hydrogen blockers or proton pump inhibitors.  "It 
is felt that most of his abdominal pain and problems today 
are secondary to his self-inflicted gunshot wound [from] 
1980."

As noted above, the veteran's service-connected duodenal 
ulcer has been rated at 10 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305, which also provides that a 
maximum 60 percent evaluation is warranted for such a 
condition under specific rating criteria.  See 38 C.F.R. § 
4.114, Diagnostic Code 7305 (2004).  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

A rating of 10 percent under Diagnostic Code 7305 pertaining 
to duodenal ulcers requires evidence of a mild ulcer with 
recurring symptoms once or twice a year.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  To merit the next higher rating of 20 
percent, the evidence must present evidence of recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration; or recurring episodes with 
moderate manifestations.  Id.  Further, to merit the next 
higher evaluation of 40 percent, the evidence must show 
moderately severe symptoms of impairment manifested by weight 
loss and anemia, or recurrent incapacitating episodes 
averaging ten days of more in duration at least four or more 
times per year.  Id.  As to the maximum evaluation of 60 
percent under this Diagnostic Code, the veteran would need to 
provide evidence of a severe ulcer, only partially relieved 
by standard therapy, with periodic vomiting, recurrent 
hematemesis or melena, and with manifestations of anemia and 
weight loss productive of definite impairment of health.  Id.  
As the veteran's condition has been described as not painful, 
not currently active, and with only "mild epigastric 
tenderness," and whereas the examiner stated, "By clinical 
history and physical there is no residual," a disability 
rating in excess of 10 percent for the veteran's service-
connected duodenal ulcer is not warranted.

In June 2002, the veteran underwent a VA examination for his 
pes planus, or "flat feet."  The veteran reported that he 
"has constant pain that he describes as a 6-7/10."  The 
veteran denied weakness, but did indicate that he experienced 
stiffness, "especially after he has been on them for a 
while."  The veteran denied swelling and heat, but did 
report that his toes would "get red."  The veteran reported 
easy fatigueability and a lack of endurance.  While at rest, 
the veteran reported he experienced no symptoms, but that 
when standing or walking, he had increased pain.  The veteran 
reported walking "one to two miles everyday."  He reported 
taking no medications for his pes planus.  The veteran 
further reported that during periods of "flare-up" the pain 
in his feet "goes to a 7-8/10," and that this happens 
daily.  The veteran reported treating his symptoms by soaking 
his feet and then resting overnight.  The examiner noted that 
the veteran experienced no change in range of motion during 
flare-ups, and that the veteran's functional impairment "is 
that he has to sit and rest."  The veteran denied using any 
type of device for walking assistance, but he did wear 
inserts in his shoes.  He reported that he was able to "do 
his activities of daily living, get up and go down to the 
bathroom even during flare-ups."  It was also reported that, 
"he does mow his own lawn with a push mower."


Upon physical examination, the veteran's toes on both feet 
were observed to be normal and without deformity.  The 
examiner observed no pain on range of motion of the joints of 
the foot.  The examiner stated, "There is no change in range 
of motion or function secondary to pain, fatigue, weakness, 
lack of endurance, repetitive use with or without flare-ups.  
The feet get sore and stiff, but otherwise he has full 
function."  Further, the examiner noted that there was also 
no edema, instability, weakness or tenderness observed.  The 
veteran was observed as having a normal gait with no 
functional limitations with standing or walking.  The veteran 
was able to walk on his tiptoes, on his heels, and do heel-
to-toe walking without difficulty.  The examiner observed no 
calluses, breakdown, or unusual shoe pattern wear.  No 
postural changes were observed in the veteran with standing 
or squatting.  The veteran had "full supination and 
pronation and he is able to rise up on his toes and his 
heels."  The examiner noted that the veteran did not have 
hammertoe, high arches, claw foot, or other deformity.  The 
veteran was observed to have good alignment of the Achilles 
tendon with both weight bearing and non-weight bearing.  
There was no movement or pain with manipulation of the 
Achilles tendon.  The veteran had negative inversion and 
eversion and his ligaments were intact.  No misalignment of 
the veteran's forefoot and midfoot was observed.

Multiple view X-rays taken of the right and left feet, 
compared with an April 1998 study, showed no evidence of 
fracture, dislocation, or gross bony abnormality.  Joint 
spaces were well maintained.  The impression was, 
"Essentially negative bilateral feet."  The diagnosis was 
that the veteran had a long-term "history of flatfeet first 
evidenced during active duty, he continues having problems, 
currently on no medications, he has not been seen by a 
physician/podiatrist/orthopedic surgeon going back as far as 
1998."

The veteran's flat feet are currently rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).  A 
10 percent rating under this code, regardless of whether the 
condition is unilateral or bilateral, indicates it is 
moderate with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendon achillis, and pain on 
manipulation and use of the feet.  Id.  A 20 percent rating 
for unilateral pes planus or a 30 percent rating for 
bilateral pes planus requires a severe condition with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indications 
of swelling on use, and characteristic callosities.  Id.  A 
30 percent rating for unilateral pes planus or a 50 percent 
rating for bilateral pes planus requires a pronounced 
condition manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the "tendo achilles" on 
manipulation, not improved by orthopedic shoes or appliances.  
Id.  The objective medical evidence described the veteran's 
symptoms of his pes planus as productive of a normal gait 
with no functional limitations with standing or walking.  The 
veteran was able to do daily activities, even during flare-
ups.  There was no deformity, weight bearing was not 
affected, and there were no calluses.  As such, a disability 
rating in excess of 10 percent for the veteran's service-
connected pes planus is not warranted.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals for Veterans' Claims held that 38 C.F.R. §§ 4.40, 
4.45 (2004) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated.  Therefore, 
"functional loss" of a musculoskeletal disability must be 
considered separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40.  
Factors involved in evaluating, and rating, disabilities of 
the joints include:  weakness; fatigability; lack of 
coordination; restricted or excess movement of the joint; or, 
pain on movement.  38 C.F.R. § 4.45.  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors that must 
be considered when rating the veteran's joint injury.  
DeLuca, 8 Vet. App. at 206-07.  Pes planus does not 
specifically involve joints, so the application of DeLuca is 
not warranted.  Moreover, the medical evidence shows that the 
veteran does not experience functional loss due to his pes 
planus; there is no evidence of weakness, fatigability, lack 
of coordination, or pain on motion.

In an October 2002 statement, the veteran stated that the RO 
did not take his pain into consideration when issuing their 
rating decision, which maintained the veteran's 10 percent 
disability evaluation for pes planus.  Although the Board is 
required to consider the effect of pain when making a rating 
determination, the stiffness and soreness that the veteran 
reported to the VA examiner does not equate with functional 
loss.  Moreover, this stiffness and soreness of the veteran's 
feet due to pain does not rise to the level to warrant an 
evaluation in excess of 10 percent.  See 38 C.F.R. § 4.71, 
Plate II (2004); 38 C.F.R. § 4.71a, Diagnostic Code 5276.  It 
is important to emphasize that the VA Schedule for Rating 
Disabilities does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, there are no other diagnostic code provisions that 
would provide a basis for a higher evaluation for either of 
the veteran's service-connected disabilities at issue in this 
case.

The Board has considered other diagnostic codes pertaining to 
the digestive system.  Under the regulations, Diagnostic 
Codes 7200 through 7301, 7307 through 7318, 7321 and 7322, 
and 7324 through 7354 cannot be applied to the veteran's 
duodenal ulcer because they pertain to injuries or conditions 
that have not been ascribed to the veteran.  38 C.F.R. 
§ 4.114, Diagnostic Codes 7200-7301, 7307-18, 7321 and 7322, 
and 7324-54 (2004).  Likewise, Diagnostic Codes 7319 and 7323 
are inapplicable because, although they pertain to irritable 
colon syndrome or ulcerative colitis, these conditions are 
manifest by symptoms that the veteran does not experience, 
and are also indicative of diagnoses not ascribed to the 
veteran.  Id. at Diagnostic Codes 7319 and 7323.  Diagnostic 
Code 7304 is inapplicable because the veteran's ulcer is not 
gastric and Diagnostic Code 7306 is inapplicable because the 
veteran's ulcer is not marginal or gastrojejunal.  Id. at 
Diagnostic Codes 7304 and 7306.

The Board has also considered other diagnostic codes 
pertaining to the feet.  Under the regulations, Diagnostic 
Codes 5277 through 5283 cannot be applied to the veteran's 
pes planus because these codes rate specific conditions with 
which the veteran has not been diagnosed, and indeed, in some 
circumstances have been objectively eliminated as pertaining 
to the veteran's condition; for example, claw foot under 
Diagnostic Code 5278, and hammer toe under Diagnostic Code 
5282.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-83 (2004).  
Likewise, Diagnostic Code 5284 is inapplicable as it rates 
injuries to the foot.  Id. at Diagnostic Code 5284.

In reaching this decision, the Board has considered the issue 
of whether either the veteran's service-connected duodenal 
ulcer or service-connected bilateral pes planus presented an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b) (2004); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In this regard, the Board notes that the 
evidence does not show that the veteran's service-connected 
disabilities interfere markedly with employment beyond that 
contemplated in the assigned rating, nor do they warrant 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met and therefore, the RO's failure to consider or to 
document its consideration of this section was not 
prejudicial to the veteran.  Accordingly, the Board finds 
that an evaluation in excess of 10 percent for either of the 
veteran's service-connected disabilities is not warranted.

In arriving at the foregoing determinations, the Board has 
considered all the evidence of record, including the complete 
medical history of the veteran's service-connected 
disabilities, as well as current clinical manifestations of 
the disabilities, and their effects on the veteran's earning 
capacity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41 (2004).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The evidence, as discussed 
above, supports a rating of 10 percent, but no higher, for 
the veteran's duodenal ulcer, and supports a 10 percent 
evaluation, but no higher, for the veteran's service-
connected bilateral pes planus.  See 38 C.F.R. § 3.400 
(2004).

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for service-connected ulcer, duodenal, 
currently evaluated at 10 percent disabling, is denied.

An increased rating for service-connected bilateral pes 
planus (flat feet), currently evaluated at 10 percent 
disabling, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



